FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed February 23, 2022.  Claims 2 and 9 have been amended and claims 14-16 have been added.  Claims 2 and 4-16 are now pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the rejection of claims under 35 USC 102(a)(1) (as Ulmer et al do not disclose a method of treating comprising administering chemotherapy or immunotherapy).  However, claims 2 and 4-16 remain rejected for the reasons given below, which include new grounds of rejection necessitated by Applicant’s amendments; it is noted that Applicant’s arguments are addressed below to the extent they may pertain to the grounds of rejection set forth herein.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 2 and 4-16 are objected to because of the following informalities:  in independent claim 2, at step (a), applicant refers to “the DCC(s)” without including this abbreviation following the first recitation of “disseminated cancer cell(s)” (which appears in the first line of step (a)).  Appropriate correction is required; this objection may be overcome by simply inserting the recitation “(DCC(s))” immediately following “disseminated cancer cell(s)”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 2 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4-16 are indefinite over the use of the two different terms “patient” and “subject” in independent claim 2 (see the preamble of the claim as compared to the body of the claim), particularly in view of subsequent further limitations in new dependent claims 14-15 that refer to “the patient’s primary tumor”.  In the context of the present claims, it is not made sufficient clear whether the terms “patient” and “subject” are or are not synonymous, which raises confusion about how the body of claim 2 relates to the preamble, as well as with regard to whether the “subject” of the body of the claim must also be a “patient” (at least to the extent that this terms are not interchangeable, which is not currently clear).  Further clarification is required; if the body of the claim and the preamble are meant to refer to the same individual, it is suggested that a single term be used consistently throughout the claims.
For related reasons, the recitation of the limitation “the patient’s primary tumor” in new dependent claims 14-15 is indefinite, as there is no prior reference in the claims to such a primary tumor (resulting in a lack of clear antecedent basis), and because it is unclear whether this further limitation does or does not further limit the “subject” of the body of the claim and the procedures employed with regard to this subject.  Clarification is required.
Claim 5 recites the limitation "the cancerous disease" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim; as a result of amendments to claim 2 (from which claim 5 depends), there is no longer a prior recitation of the term “cancerous disease”.
Claims 10-12 are indefinite because it is not clear how, or whether, these claims are further limiting of amended claim 2 (other than appearing to be an attempt to impart some difference in treatment based upon presence/absence of a more a particular type of mutation).  Independent claim 2 as amended requires a final step of “administering an effective amount of one or more cancer treatment to the subject with DCC(s) identified as having a metastasis signature in step (d), wherein the cancer treatment is a chemotherapy or immunotherapy”.  Claim 10 (from which claims 11-12 depend) recites alternative further steps based on the presence/absence of a BRAF mutation, one of which is discontinuing therapy; further, the alternative recitation (for presence of a BRAF mutation) is simply any treatment being “initiated or continued”.  Thus, claim 10 as presently written appears to not further limit at least some elements of claim 2, and the manner in which it is limiting (to the extent that it is) is not made clear by the present claim language.  Clarification is therefore required.  (Please see also the related rejection under 35 USC 112(d) below).
Claim 13 is indefinite because it is not clear how, or whether, this claim is further limiting of amended claim 2 (other than appearing to be an attempt to impart some difference in treatment based upon presence/absence of a more a particular type of mutation).  Independent claim 2 as amended requires a final step of “administering an effective amount of one or more cancer treatment to the subject with DCC(s) identified as having a metastasis signature in step (d), wherein the cancer treatment is a chemotherapy or immunotherapy”.  Claim 13 recites alternative further steps based on the presence/absence of a NRAS mutation, one of which is discontinuing therapy; further, the alternative recitation (for presence of a NRAS mutation) is simply any treatment being “initiated or continued”.  Thus, claim 13 as presently written appears to not further limit at least some elements of claim 2, and the manner in which it is limiting (to the extent that it is) is not made clear by the present claim language.  Clarification is therefore required.  (Please see also the related rejection under 35 USC 112(d) below).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above in the indefiniteness rejection related to the same claims, while independent claim 2 requires a final step of “administering an effective amount of one or more cancer treatment to the subject with DCC(s) identified as having a metastasis signature in step (d), wherein the cancer treatment is a chemotherapy or immunotherapy”, dependent claims 10-12 appear to encompass at least some broader methods, such as those in which a therapy is discontinued (rather than administered), or in which any type of therapy is initiated or continued.  These claims are not properly dependent from claim 2 to the extent that they do not require an “administering” as set forth in claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above in the indefiniteness rejection related to the same claim, while independent claim 2 requires a final step of “administering an effective amount of one or more cancer treatment to the subject with DCC(s) identified as having a metastasis signature in step (d), wherein the cancer treatment is a chemotherapy or immunotherapy”, dependent claim 13 appears to encompass at least some broader methods, such as those in which a therapy is discontinued (rather than administered), or in which any type of therapy is initiated or continued.  This claim is not properly dependent from claim 2 to the extent that it does not require an “administering” as set forth in claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 2, 4-9, and 14-16 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmer et al (PLOS Medicine 11(2):e1001604 [Feb 2014]; cited in IDS) in view of Picard et al ((British Journal of Dermatology 171:108 [July 2014]; previously cited).
Ulmer et al teach that quantitative measurement of DCCs in lymph nodes of melanoma patients – reported as “the number of disseminated cancer cells (DCCs) per million lymph node cells”, i.e., “DCC density (DCCD)” – provides a benefit in predicting melanoma prognosis/survival, as increased DCCD increases risk of death (see entire reference, particularly the abstract and the Discussion at page 12 and page 15, right column, as well as pages 2-3 for detailed procedures).  Ulmer et al teach considering DCCD as one of a combination of factors (including ulceration and melanoma thickness) when predicting melanoma prognosis/survival (see abstract and Discussion, particularly at page 15, right column).  Ulmer et al state that quantification of DCCD “is feasible and can be combined with other quantitative and qualitative characteristics of the primary tumor for accurate individual outcome prediction” (page 15, right column).  
With regard to the language of independent claim 2 stated that “the DCC(s) has not developed into a metastasis”, Ulmer et al clearly teach the analysis – including individual cell analysis – of DCCDs from histopathology-negative lymph nodes; see, e.g., Tables 1-2, Figure 1, the discussion at pages 5-6).  Additionally, regarding the detection of somatic alterations in DCCs, and the characterization of those alterations as “somatic evolution of the DCCs based on somatic alterations detected in step b)”, Ulmer et al disclose performing metaphase CGH, as well as array CGH, on DCCs, disclose identifying combinations of chromosomal aberrations within such cells, and further state that their disclosed procedure “is suited to correctly identifying melanoma cells without morphological assessment of tissue architecture” (see page 8, including Figure 3, as well as the procedure disclosed at page 3).  With regard to the new limitation of claim 2 “identifying the DCC(s) as having a metastasis signature based on the somatic evolution...”, Ulmer et al’s disclosures of concluding that a patient’s melanoma is predicted to have a poor outcome, and/or to have a higher risk of death based on the DCCs detected in lymph nodes, inherently constitutes determining such a cancer as an aggressive “type” of cancer; Ulmer et al also disclose the incorporation of number(s) of DCCs detected into systems of melanoma staging (see the Discussion at page 12, both columns, and page 14, right column).  Further, it is reiterated that Ulmer et al teach the use of genomic aberrations in classifying cells as DCCs (without reliance on morphology; again see page 8); these observed genomic/genetic changes taught by Ulmer et al constitute a type of “metastasis signature”, given Ulmer et al’s teachings regarding the implications of the detection of DCCs in lymph nodes.  
	Ulmer et al thus teach methods including all limitations of the method of claim 2, with the exception of a requirement for “treating a patient having melanoma”, which method includes “administering an effective amount of one or more cancer treatment to the subject with DCC(s) identified as having a metastasis signature....wherein the cancer treatment is a chemotherapy or immunotherapy”.  Further (and particularly pertinent to dependent claims 7-8), with regard to the preferred embodiment of somatic alterations including a mutation or mutations in BRAF (and wherein such mutations constitute a preferred type of “metastasis signature”), while Ulmer et al teach detecting somatic alterations via both metaphase CGH and array CGH, disclosing detection in several cells of “between one and ten changes (median = 4.5)” (page 8, right column), Ulmer et al do not teach detecting BRAF mutations and employing such mutations as elements of a metastasis signature.  
Picard et al disclose determining somatic alterations in the BRAF gene present in both primary melanomas and lymph node metastatic tissue, i.e., cancer cells disseminated to a lymph node from a melanoma (see entire reference, particularly the abstract, the disclosure of “Patient selection and data collection” and “BRAF status testing” on page 109, and the Results on pages 110-11, particularly Table 1 and the discussion of “Mutations” on page 111).  Picard et al teach that both their results and prior results indicate that the presence of BRAF mutations indicates poor prognosis, i.e., a higher risk of death relative to the absence of such mutations (see pages 112-114); this teaching establishes that the detection of BRAF mutations as taught by Picard et al achieves indicating a stage/type of melanoma based on the “somatic evolution” of disseminated cancer cells.  It is further noted that Picard et al teach the practice of their methods in at least some patients who have received chemotherapy and interferon (see, e.g., page 110, right column), and that Picard et al also teach that the genetic characteristics exhibited by melanomas are sometimes employed in selected targeted therapies (page 109, left column), also stating that one aim of their research was “to identify a possible prognostic difference between wild-type and mutated BRAF populations so as to develop personalized management in care” (page 111, right column).  Finally, Picard et al also report detecting “discordant” BRAF mutation status results in some patients, with primary tumors and lymph node samples exhibit different  characteristics; Picard et al teach that this finding is consistent with prior studies reporting higher BRAF mutation rates in metastases as compared to primary tumors and teaching that melanoma is a “potential polyclonal tumour”, noting that this finding has implications for selection of appropriate therapies (page 114, left column).
First (and with particular regard to the preferred embodiments of claims 7-8), in view of the teachings of Picard et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Ulmer et al so as to have included testing for BRAF mutations in the DCCs of Ulmer et al as taught by Picard et al, and thus to have considered BRAF mutations as elements of a “metastasis signature” of DCC(s).  An ordinary artisan would have been motivated to have made such a modification for the benefit of ascertaining a subject’s status with regard to BRAF mutations, given the established association of such mutations with metastasis and poor prognosis (as taught by Picard et al). Further, given Picard et al’s disclosure that such BRAF mutations may be found in cancer cells present in lymph nodes, and of methods for detection of such mutations, an ordinary artisan would have had a reasonable expectation of success in performing such methods.  Additionally, given Picard et al’s teachings that cells present in lymph nodes may exhibit different BRAF characteristics as compared to primary tumors, an ordinary artisan would have been motivated to have tested and characterized any disseminated cancer cells with regard to BRAF for the benefit of selected appropriate therapies for use in treatment (particularly with regard to the use of BRAF inhibitors as compared to other alternative therapies).  With further regard to the administering of the claims, it is noted that Picard et al teach the testing of patients to whom chemotherapy and interferon (a type of immunotherapy) have already been administered, which patients are encompassed by the claims, given the open “comprising” language of claim 1.  Ulmer et al in view of Picard et al thus teach and suggest methods including all steps required by claim 2.
With further regard to dependent claim 4, Ulmer et al disclose the obtaining and testing of DCCs from sentinel lymph nodes; see, e.g., page 2.  Regarding dependent claims 5-6, determination of DCCD and its association with disease stage/type is addressed above; it is noted that Ulmer et al’s definition for DCCD corresponds to that of the claims (see, e.g., page 2, left column, second paragraph).  With further regard to dependent claim 6, Ulmer et al report that risk of death increase as the number of DCCs per million increases, with values equal or greater than 100 having the highest risk, and with lower values (greater than 3 and less than 100, and greater than 0 but less than 3), also exhibiting elevated risk relative to individuals with 0 DCCs (see Table 2, Figure 4B, and the discussion at page 8, right column-page 9).  Thus, Ulmer et al clearly teach that any number of DCCs above 0 (including anything within the range of the claim, which values are clearly disclosed by Ulmer et al) meets the requirement of being “indicative for the development of metastases” (and it is noted that the claim does not in fact require detecting a value within the specified range; rather, the claim states what is indicated by such a result).  With regard to claim 9, it is noted that while the prior art does not teach a proliferation rate “of at least 11%”, this element of the claim as written is not a requirement, but rather an indication of what would be indicated by a particular outcome of a specific type of “evaluating”; what is required by the claim – the action of “evaluating the proliferation of the DCC(s)” – is clearly taught by Ulmer et al, as discussed above.  Regarding new dependent claims 14-16, prior tumor resection is also taught by, e.g., Picard et al (see page 109), as is sequencing of at least portions of the BRAF gene (also see page 109).

Claims 7-8 and 10-13 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Ulmer et al in view of Picard et al, as applied to claims 2, 4-9, and 14-16, above, and further in view of Harbst et al (Journal of Pathology 233:39 [Jan 2014]; previously cited).  
This rejection applies to claims 7-8 to the extent those claims are drawn to the alternative embodiment of an NRAS mutation.
The teachings of Ulmer et al and Picard et al are set forth above.  While the teachings of Ulmer et al in view of Picard et al are sufficient to suggest detecting BRAF mutations in melanoma DCCs, neither Ulmer et al nor Picard et al teach the alternative treatments as set forth in claims 10-12, or the detection in DCCs of NRAS mutations, as specified in claim 13 (which is also an alternative embodiment of claims 7-8).
Harbst et al, like Picard et al, teach the benefits of characterizing melanoma associated mutations, both in primary tumors and lymph node metastases (see entire reference).  Harbst et al teach that both BRAF mutations and NRAS mutations may be present in melanomas and their metastases, and further teach that vemurafenib is one BRAF inhibitor used to treat melanomas characterized by BRAF mutations (see entire reference, particularly the abstract and page 39, as well as the Discussion at page 48).
In view of the teachings of Harbst et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method suggested by Ulmer et al and Picard et al so as to have employed vemurafenib as a designated BRAF inhibitor when treating a patient found to have a tumor characterized by BRAF mutations.  The teachings of Ulmer et al and Picard et al in view of Harbst et al suggest the use of any known BRAF inhibitor, and Harbst et al teach that vemurafenib is one know, usable such inhibitor (which is sufficient to suggest what is claimed in claims 10-12).
Further, in view of the teachings of Harbst et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ulmer et al and Picard et al so as to have additionally tested for NRAS mutations.  An ordinary artisan would have been motivated to have made such a modification by Harbst et al’s teaching that both BRAF mutations and NRAS mutations may characterize melanomas and their metastases (such that detection of both types of mutations may benefit a patient in allowing a more appropriate targeted therapy).  Thus, Ulmer et al in view of Picard et al, further in view of Harbst et al, suggest what is claimed in claim 7-8 as drawn to NRAS mutations, as well as claim 13.
The reply traverses the prior rejections over the prior art on the following grounds. Initially, it is noted that the rejection of claims under 35 USC 102(a)(1) has been withdrawn; thus, the traversal is addressed to the extent that it applies to the rejections herein under 35 USC 103, which continue to rely upon Ulmer et al as the primary reference.  
Applicant summarizes aspects of the invention, noting that it is “based upon the finding that DCCs acquire alternations that are critical for metastatic progression within lymph nodes, which indicates that parallel progression of the primary tumor and DCCs takes place”, meaning that “progression of DCCs cannot be prevented by resection of the primary cancer” (Reply page 5).  The reply also states that parallel progression “means that analysis of the primary cancer cannot be used to determine whether the metastases respond to certain therapy” (Reply page 5), and teaches that DCCs have a metastasis signature of their own that is indicative of whether they will metastasize, as well as which therapies they will respond to (Reply page 5-6).  The reply further notes that the claims have been amended “to specify the treatment of a melanoma patient following the identification of a metastasis signature in DCC(s) that have not yet developed into a metastasis”, and urges that since “Ulmer does not teach or suggest the identification of a metastasis signature based on somatic alterations or the treatment of patients based on the metastasis signature”, the rejection under 35 USC 102 is moot (Reply page 6).  
While the examiner concurs that Ulmer et al does not anticipate the invention of the amended claims, applicant’s arguments are otherwise non-persuasive.  With regard to the arguments related to “parallel progression”, it is noted that all limitations actually appearing in the claims have been addressed in the rejection of the amended claims (which now relies upon the combination of Ulmer et al and Picard et al, as well as Harbst et al for some claims).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the concept of parallel progression and its implications – including in particular the existence of differing mutational profiles in a primary tumor as compared to a lymph node sample, and the importance of this fact when considering therapy selection - are taught by the cited art; see the final paragraph of Picard et al at page 114, left column, noting the discussion of discordance in BRAF status in primary vs lymph node samples, as well as the reference to how such polyclonal tumor status will have implications for therapy (such as the effectiveness of BRAF inhibitors).  It is also noted that Harbst et al teach parallel development of primary tumors and metastases (as well as the parallel development of multiple metastases); see page 39, right column bridging to page 40, left column).  Thus, this feature of the invention (even if it were to be incorporated into the claims in a more concrete/limiting way) does not make a contribution over the art.
With regard to the prior rejection under 35 USC 103 based upon Ulmer et al in view of Picard et al and further in view of Harbst et al, the reply also traverses the rejection on the grounds that Harbst et al “fails to cure the defect in the rejection of claim 2”.  This argument is not persuasive given that claim 2 is properly rejected for the reasons given above; the reply to applicant’s arguments related to the rejection of claim 2 apply equally herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571) 272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634